Citation Nr: 9930296	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  99-00 1434	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veterans' Appeals September 1980 decision which 
found no new and material evidence had been submitted to 
reopen a previously denied claim of entitlement to service 
connection for an eye disorder.  


REPRESENTATION

Moving Party Represented by:  Blinded Veterans Association


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The moving party had service from June 1957 to April 1959.

This case comes before the Board on motion by the moving 
party alleging CUE in a September 1980 decision.  


FINDINGS OF FACT

1.  Service connection for an acquired eye disorder was 
initially denied by an unappealed rating decision of the RO 
in March 1962.  

2.  In September 1980, the Board issued a decision in which 
it was concluded that additional evidence submitted since the 
RO's denial of service connection for an eye disorder in 
March 1962 did not establish a new factual basis meriting 
allowance of the reopened claim.  

3.  The Board's decision of September 1980 was supported by 
the evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.  


CONCLUSION OF LAW

The Board's September 1980 decision did not contain CUE.  
38 U.S.C.A. § 7111 (West Supp. 1998); 38 C.F.R. §§ 20.1400-
20.1411(1999).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In September 1980, the Board issued a decision in which it 
was found that the evidence supported the conclusion that 
additional evidence submitted since the RO's denial of 
service connection for an eye disorder in March 1962 did not 
establish a new factual basis meriting allowance of the 
reopened claim.  Specifically, the veteran alleged that he 
had an eye disorder that manifested itself while he was on 
active duty.  While myopia was noted before service, it was 
argued that his vision deteriorated beyond the normal 
progression.  In order to reopen this claim in September 
1980, the veteran was required to present new and material 
evidence.  38 U.S.C.A. § 4005 (1980); 38 C.F.R. § 3.105(a) 
(1980). 

Analysis

The crux of the extensive arguments raised by and on behalf 
of the moving party is that there was CUE in the September 
1980 Board decision in that it should have been found that 
new and material evidence had been submitted to reopen the 
claim for service connection for an eye disorder.  
Specifically, in his January 1999 statement, the moving 
party's representative reported that the evidence of record 
in 1980 clearly differentiates between the symptomatology of 
macular degeneration and myopia and shows that symptomatology 
of macular degeneration secondary to generalized pigment 
epithelial dystrophy did manifest during active duty.  The 
representative points out that macular degeneration was 
diagnosed several months after separation from service, and 
it is argued that his inservice problems were misdiagnosed as 
myopia when they were actually due to macular degeneration.  
He asserts that new and material evidence was submitted 
subsequent to the initial denial of the claim in 1962.  He 
points to the private physician's statement in 1979 which 
opined that the current diagnosis of macular degeneration 
secondary to a generalized pigment epithelial disorder was 
not related to or caused by myopia, the etiology was unknown, 
and the progression was indeterminable.  He also points to a 
lay statement by B. Cunningham in July 1978 which describes 
the veteran's specific symptoms that he noted the veteran 
manifested on board a Navy ship.  The representative argues 
that these symptoms were earlier described by physicians in 
statements dated in 1960 and 1961 as being due to retinitis 
punctata albescens.  

Additionally, the representative argues that private 
physicians noted the symptoms of night blindness that he 
reported during service to be symptoms of retinitis punctata 
albescens in 1960 and 1961 and in a VA medical report of 
1962.  Further, another physician expressly stated in 1960 
that the veteran's visual acuity loss was due to macular 
degeneration that was an acquired eye disease.  

The moving party's claim fails.  Rule 1403, which is at 38 
C.F.R. § 20.1403, relates to what constitutes CUE and what 
does not, and provides as follows:  

(a) General.  Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed.--(1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made.

(2) Special rule for Board decisions issued 
on or after July 21, 1992.  For a Board 
decision issued on or after July 21, 1992, 
the record that existed when that decision 
was made includes relevant documents 
possessed by the Department of Veterans 
Affairs not later than 90 days before such 
record was transferred to the Board for 
review in reaching that decision, provided 
that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error.--(1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.

(2) Duty to assist.  The Secretary's failure 
to fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement 
as to how the facts were weighed or 
evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

The Board notes that with respect to the final provisions of 
the regulations pertaining to the adjudication of motions for 
revision or reversal of prior Board decision on the grounds 
of CUE, the definition of CUE was based on prior ruling of 
the Unites States Court of Appeals for Veterans Claims (known 
as the United Sates Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court").  More specifically, it was 
observed that Congress intended that VA adopt the Court 
interpretation of the term "CUE."  Indeed as was discussed 
in the notice of proposed rulemaking (NPRM), 63 Fed. Reg. 
27534, 27536 (1998), the sponsor of 
the bill that became the law specifically noted that the bill 
would "not alter the standard for evaluation of claims of 
CUE."  143 Cong. Rec. 1567, 1568 (daily ed. April 6, 1997) 
(remarks of Rep. Evans, sponsor of H.R. 1090, in connection 
with House passage).  Therefore, the Board is permitted to 
seek guidance as to the existence of CUE in prior board 
decisions based on years of prior Court decision regarding 
CUE, such as Fugo v. Brown, 6 Vet. App. 40 (1993).  

As stated by the Court, for CUE to exist:  

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must "undebatable" and the sort 
"which, had it not been made, would have 
manifested changed the outcome at the 
time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time for the prior adjudication in 
question.   

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are error that are undebatable, so that it can 
be said that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that CUE is a very specific and rare kind of 
'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A 
disagreement with how the Board evaluated the facts is 
inadequate to raise the claim of CUE.  Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).  

The moving party has disputed the conclusions and findings 
reached by the Board in September 1980.  This question simply 
disputes the weighing and evaluation of the evidence that can 
not form a valid basis for CUE in either an RO or a Board 
decision. 38 C.F.R. § 20.1403; 38 C.F.R. § 3.105(a) (1999).  
The written arguments expressed by the moving party and his 
representative are simply a request for a readjudication of 
the claim on the merits addressed by the Board in September 
1980.  This is not the purpose of a review based upon CUE.  
The record before the Board in September 1980 included a 
report of examination for service that noted that the veteran 
had myopia.  There was no documentation of a diagnosed 
acquired eye disorder in service, and uncorrected visual 
acuity at separation was attributed to the normal progression 
of myopia.  The Board noted that myopia is a refractive error 
that is considered to be a developmental abnormality.  
Service connection, both in 1980 and 1999, may not be granted 
for a refractive error.  38 C.F.R. §§  3.309(c), 4.9 (1999).  

The moving party and his representative have asserted that 
the findings shown in the service medical records were in 
error in light of post service medical findings.  The Board 
notes that CUE involves adjudicative errors, not medical 
errors.  Russell, 3 Vet. App. at 314.  Even if the diagnosis 
of myopia during service was incorrect, a subsequent change 
in diagnosis is expressly identified as one of the explicit 
instances where CUE can not be found.  38 C.F.R. 
§ 20.1403(d)(1).  An argument that some evidence actually of 
record in 1980 was not given the probative value the moving 
party and his representative believe it deserved goes to the 
weighing an evaluation of the evidence.  This also is not a 
valid allegation of CUE.  38 C.F.R. § 20.1403(d)(3).  To the 
extent the moving party's representative is arguing that the 
additional medical reports contained actual medical opinions 
that an acquired eye disease first diagnosed post service was 
causally related to service, the Board finds this assertion 
to be without basis in fact.  Likewise, arguments that lay 
evidence could have constituted new and material evidence to 
establish medical diagnosis or causation is without merit as 
it goes to the weighing and evaluation of evidence which can 
not form the basis for a finding of CUE.  

The argument that the Board substituted its "unsupported 
conclusion" that an eye disease was not shown in service and 
disregarded medical opinions of record is not a valid basis 
for a finding of CUE.  The argument is clearly an attempt to 
retroactively apply Colvin v. Derwinski, 1 Vet. App. 171 
(1991), to the adjudication of a claim long before there was 
either judicial review of Board determinations, much less a 
precedent opinion.  An error of law reaching the level of CUE 
must be on the law in effect at the time of the decision 
challenged.  Likewise, generalized citations to various 
provisions of the law or regulations do not raise a valid 
claim of CUE.  An argument that 38 C.F.R. § 3.303(c) was not 
a valid regulation completely lacks merit as a basis to 
challenge a prior decision on the basis of CUE.  The Board 
finds that no other specific allegation of error has been 
raised as to the Board's determination in 1980 that new and 
material evidence had not been submitted to reopen the claim 
was subject to the final decision of the RO in March 1962.  

After review of the evidence of record, the undersigned 
concludes that the moving party has not set forth allegations 
that would constitute CUE of fact or of law, in the September 
1980 decision by the Board.  


ORDER

The motion for revision of the September 1980 decision on the 
grounds of CUE is denied.  




		
	Richard B. Frank
Member, Board of Veterans' Appeals



